I dissent upon the authority of Seaboard Airline R. Co. v. Wells, et al., 100 Fla. 1027, 130 So. 587; Central Truck Lines v. Railroad Commission, 118 Fla. 555, 160 So. 26; Union Bus Co. v. Douglass, et al., 123 Fla. 292, 166 So. 582. I think that if the majority of the Railroad Commissioners had applied the principles laid down in the above cases they would have reached a different conclusion. The Commission must have realized that they were departing from these older cases, when they stated in the majority opinion that: *Page 264 
"Orders and decisions denying motor carrier applications made ten years ago or more and bottomed on adequacy of existing modes of transportation cannot stand the test of present day advancement and progress in the motor carrier industry." The truth is, as I see it, that the principles laid down in those cases are as sound and practical today as they were when they were written. For under these principles the motor carrier industry has prospered and progressed. The majority opinion of the Commission naively admits this, when in the very next sentence it observes: "The carrier by motor vehicle has now taken its place in the Sun, and plays a very important part, not only in the State, but in the National transportation system." Furthermore, it appears that the Commission has entirely overlooked the prohibition, in Section 3 of Chapter 14,764 against granting probably destructive competition to invade a territory already served by an existing carrier except where the existing carrier first fails to furnish the service and facilities which may reasonably be required by the Commission.
For these reasons I dissent.